Russell, J.
There being evidence that the plaintiff was a passenger upon a train of the defendant company, having, a ticket from Redan, Georgia, to Atlanta, Georgia; that there was a well-established custom in respect to this particular train, which was known as the “shoo-fly” train, to slow it down or stop it at various street crossings and points in the yards of the defendant company, other than the regular station at Atlanta, for the purpose of receiving and discharging passengers; that the train slowed down at a point at which it was accustomed to slow down for the purpose of allowing passengers to alight, and that when it was running very slowly, the plaintiff, as he had done a number of times before in respect to this same train, attempted to get off, and, as he was in the act of alighting and before lie had time to get completely off the steps, the engineer caused the train to give a sudden lurch forward, whereby the plaintiff was thrown to the ground and hurt. Held: (a) It is not negligence, as a matter of law, for a passenger to he upon the platform of a moving train, or for him to attempt to alight from a slowly moving train. Augusta Southern Railroad Co. v. Snider, 118 Ga. 146 (44 S. E. 1005.), distinguishing a number of cases apparently to the contrary, and criticising and practically overruling Paterson v. Railroad Co., 85 Ga. 653 (11 S. E. 372). (&) The fact that the point at which the train slowed down and at which the plaintiff attempted to alight was in the midst of a switch-yard, where there were likely to be a number of moving trains, does not render the plaintiff guilty of contributory negligence adequate to defeat a recovery, since lie was hot hurt by reason of any of these dangers. (0) Under the facts of the case, the presumption of negligence attached against the carrier. Sanders v. Southern Ry Co., 107 Ga. 132 (2) (32 S. E. 840). (d) The court erred in granting a nonsuit.

Judgment reversed.